Case CA ev DOM Mads BM REChobiantot Pageteh092/F#ed 0291 oPage 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DEREK DEYOUNG,
Plaintiff,

Case No. 1:20-cv-970

v.
HON. JANET T. NEFF

QINGDAO LEI CHI INDUSTRIAL &
TRADE CO., LTD.,

Defendant.

DEFAULT JUDGMENT
In accordance with the Order entered this date:

IT IS HEREBY ORDERED that Default Judgment is entered in favor of Plaintiff and

against Defendant.

Dated: January 20, 2021 /s/ Janet T. Neff
JANET T. NEFF

United States District Judge

 

Ceritifi
| ified as a True Co
By G70] hg .
Deputy Clerk

U.S. District Court

Western Dist. of Michigan
Date 23. /2]
Case 1:20-0y-00970rd BNESIED ECF INosuiAe PagelDFled oFited D1/202ie Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK DEYOUNG,
a resident of Michigan,

Plaintiff, Case No.: 1:20-cv-970
V.

QINGDAO LEI CHI INDUSTRIAL & TRADE
CO., LTD.,

Defendant.

 

ORDER RE MOTION FOR DEFAULT JUDGMENT
This matter came before the Court on Plaintiff's Motion for Default Judgment. Having
reviewed Plaintiff's Motion and Brief, the Court finds the following:

1. The Court has subject matter jurisdiction over Defendant pursuant to 17 U.S.C. § 411, 28
U.S.C. § 1338(a) and (b), and 28 U.S.C. § 1331;

2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391;

3. Personal jurisdiction is proper over Defendant because exercise thereof would not offend
traditional notions of fair play or substantial justice because Defendant has purposefully
availed itself of this forum state, the cause of action arises from Defendant’s activities
here, and the Defendant’s actions have caused damage to a Michigan resident.

4. Specifically, Defendant purposefully and intentionally availed itself of this forum state by
manufacturing, importing, distributing, offering for sale, displaying, advertising, and
selling counterfeit goods bearing DeYoung’s, a resident of this state, creative works, by

creating and operating interactive websites that reveal specifically intended interactions
Case 1:20h¢v-00970:d NRIBDIEGF NocdAeRagelIDAies) dailed/01/20/2je Page 2 of 2

with residents of the State of Michigan, and by creating Alibaba advertisements selling
counterfeit goods specifically to residents of the State of Michigan.

5. The Court finds that the Defendant’s actions constitute a violation of the Copyright Act;

6. The Court finds that Defendant is liable for copyright infringement, that Defendant’s
copyright infringement was willful, and Defendant is hereby ordered to pay Plaintiff
statutory damages in the amount of $1,200,000;

7. The Court finds that Defendant is to be permanently enjoined and restrained from
reproducing Plaintiff DeYoung’s copyrighted works, preparing derivative works of
DeYoung’s copyrighted works, or from importing, displaying, selling, or offering for sale
any products that infringe upon De Young’s copyrighted works; and

8. The Court finds that Defendant is liable to pay Plaintiff his taxable costs pursuant to 17

U.S.C. § 505 in the amount of $400.

Date: January 20, 2021

/s/ Janet T. Neff
JANET T. NEFF
United States District Judge
